         Case 1:20-cr-00521-CM Document 135 Filed 06/29/21 Page 1 of 1




                                     CAMILLE M. ABATE, ESQ.
                                       ATTORNEY AT LAW
                                      ---IIOO•O•,•----
                                Of Counsel, Nicholas Goodman & Associates
                           333 Park Avenue South, Suite 3A, New York, NY 10010
                               TEL: (212) 227-9003 • FAX: (212) 937-2112




                                                                 June 29, 2021

VIAECF

Hon. Colleen McMahon
Chief United States District Judge
Southern District of New York
500 Pearl Street
New York. New York I 0007

                 Re: Request for Permission to Travel for Kevin McCarron
                       United States v. Cahill, et al., 20 Cr. 521 (CM)

Dear Judge McMahon:

       Kevin McCarron is currently at liberty on a Personal Recognizance Bond of $150. 000.00
signed by two cosigners, with travel limited to the Southern and Eastern District~ ofNeJl·York. I
respectfully request that Mr. McCarron be permitted to travel with his sons, from Friday, ·July 2
through Saturday, July 10, 2021, to visit close family friends who live at 155 High Counr Drive,
Blakeslee, PA 18610.                                                                        L
        Mr. McCarron has visited these friends before with permission of the Court, for~ brief
stay. This trip is a little longer but will be the only time Mr. Mccarron will have with hi ·
children for a holiday. I have spoken to Ms. Gerardino, his pretrial services officer, and e has
no objection to this travel request. He has been fully compliant with pretrial throughout t is case.

       I have also spoken to the government and they have no objection to this request.

                                                                  Sincerely,

                                                                  sis Camille M Abate

                                                                  Camille M. Abate
                                                                  Attorney for Kevin \\1cCarr n

cc: AUSA Jason Swergold, Esq. (via ECF)


                    .
               \ USDC spNY
               1 DOCUMENT                                .
                 ELECTRONJCALLy FILED
                 DOC#: - -
               \ nATE FILED: ~$.J;_
                                           WiJ;
                                            'E--=---
                                                     .
